In a negligence action to recover damages for personal injuries, defendant appeals from a judgment of the Supreme Court, Kings County, entered October 14, 1976, which is in favor of plaintiff-respondent, upon a jury verdict. Judgment reversed, on the law, and new trial granted with respect to the issue of damages only, with costs to abide the event, unless, within 20 days after entry of the order to be made hereon, plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict from $480,000 to $350,000, in which event the judgment, as so reduced and amended, is affirmed, without costs or disbursements. The amount of the verdict was not warranted on this record and is excessive to the extent indicated herein. We have considered appellant’s other arguments and find them to be without merit. Cohalan, Acting P. J., Hawkins, Mollen and O’Connor, JJ., concur.